Citation Nr: 1044851	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  10-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1948 to November 
1950.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 


REMAND

The Veteran contends that his bilateral hearing loss disability 
warrants a compensable rating.  The record reflects that he was 
afforded a VA examination to determine the severity of the 
disability in February 2009.  The United States Court of Appeals 
for Veterans Claims has held that in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  The aforementioned VA examination report is not in 
compliance with this holding.   

In addition, the Board notes that in March 2010 the Veteran 
submitted a private medical record from Dr. A.M.M., M.D., after 
issuance of the Statement of the Case without waiver of his right 
to have the evidence initially considered by the RO.

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
hearing loss during the period of this 
claim.  

2.  Then, the Veteran should be afforded a 
VA examination to determine the nature and 
extent of his bilateral hearing loss 
disability.  The claims folder must be made 
available to and reviewed by the examiner.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes, to include a 
description of any effects of the 
disability on the Veteran's occupational 
functioning and daily activities.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal, with 
consideration given to the private medical 
record submitted in March 2010 from Dr. 
A.M.M.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




